Citation Nr: 0419952	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-09 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than June 12, 2001, 
for the grant of a 60 percent disability evaluation assigned 
to Meniere's syndrome, previously identified as bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a January 1997 rating decision, service connection was 
established for bilateral hearing loss; a noncompensable 
rating was assigned effective February 26, 1996.  On June 12, 
2001, the veteran submitted an informal claim which was 
treated by the RO as a claim of service connection for 
Meniere's syndrome.  A March 2002 rating decision granted 
service connection for Meniere's syndrome and assigned a 
disability rating of 60 percent effective June 12, 2001.  As 
Meniere's syndrome associates bilateral hearing loss in the 
rating criteria, the issue of bilateral hearing loss was 
discontinued effective June 12, 2001.  

The veteran is disputing the effective date of June 12, 2001, 
assigned to the 60 percent disability rating for Meniere's 
syndrome.  The veteran submitted a letter that he had 
prepared to the RO which he dated December 6, 1996, and had 
notarized on the same day.  This letter noted a change of 
address, and claimed service connection for Meniere's 
syndrome.  The evidence of record only contains one copy of 
the letter, and is date-stamped as received by the RO on 
April 11, 2003; however, the RO also stamped "Duplicate VA" 
on the front of the letter.  The Board notes that in the 
rating decision dated in April 2003 which denied an earlier 
effective date for Meniere's syndrome, the RO referenced the 
correspondence dated by the veteran on December 6, 1996, 
however, only discussed it in reference to the veteran's 
contentions regarding his change of address.  The fact that 
the letter also references a claim of service connection for 
Meniere's syndrome was not addressed, as it pertains to the 
issue of an earlier effective date.  The RO should clarify 
the date of receipt by the RO of the correspondence dated 
December 6, 1996, by the veteran, whether the letter is in 
fact a duplicate copy in reference to the stamp "Duplicate 
VA," and, if so, the date of receipt of the original copy.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  

2.  The RO should clarify the date of 
receipt by the RO of the correspondence 
dated December 6, 1996, by the veteran, 
including a discussion as to whether the 
letter is a duplicate copy in reference 
to the stamp "Duplicate VA," and, if 
such a determination is made, the date of 
receipt of the original letter.  

3.  Upon clarifying the date of receipt 
by the RO of the letter dated by the 
veteran on December 6, 1996, the RO 
should readjudicate the veteran's claim 
of entitlement to an earlier effective 
date for a 60 percent rating for 
Meniere's syndrome.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




